                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

UNITED STATES OF AMERICA                      CRIMINAL NO. 6:19-CR-373

VERSUS                                        JUDGE JUNEAU

JESSIE C. COMEAUX                             MAG. JUDGE WHITEHURST


    REPORT AND RECOMMENDATION ON FELONY GUILTY PLEA
        BEFORE THE UNITED STATES MAGISTRATE JUDGE

      Pursuant to Title 28, United States Code, Section 636(b), and with the written

and oral consent of the defendant, this matter has been referred by the District Court

for administration of Guilty Plea and Allocution under Rule 11 of the Federal Rules

of Criminal Procedure.

      This cause came before the undersigned U. S. Magistrate Judge for a change

of plea hearing and allocution of the defendant on March 12, 2020. Defendant was

present with his counsel, Aaron A. Adams.

      After said hearing, and for reasons orally assigned, it is the finding of the

undersigned that the defendant is fully competent, that his guilty plea to Count 2 of

the Indictment is knowing and voluntary, and that his guilty plea is fully supported

by a factual basis for each of the essential elements of the offense.

      Therefore, the undersigned U.S. Magistrate Judge recommends that the

District Court ACCEPT the guilty plea of the defendant, Jessie C. Comeaux, in
accordance with the terms of the plea agreement filed in the record of these

proceedings, and that Jessie C. Comeaux be finally adjudged guilty of the offense

charged in Count 2 of the Indictment.

      The defendant has waived his right to file an objection to the Report and

Recommendation.

      THUS DONE AND SIGNED in chambers at Lafayette, Louisiana this 24th

day of March, 2020.
